Citation Nr: 0833476	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder to 
include as due to herbicides exposure.  

2.  Entitlement to service connection for a skin disorder to 
include as due to herbicides exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  The veteran served in Vietnam and is therefore is 
presumed to have been exposed to Agent Orange or other 
herbicide agents during that time.`

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas.

The issue of service connection for a skin disorder to 
include as secondary to herbicides exposure is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied service 
connection for dermatitis or seborrheic capitis.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 2003 rating decision which denied service 
connection for dermatitis or seborrheic capitis is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's April 2003 rating decision; thus, the claim of service 
connection for dermatitis or seborrheic capitis is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
dermatitis or seborrheic capitis, the veteran's claim is 
being granted to the extent that it is reopened.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


New and Material

In an April 2003 rating decision, the RO denied service 
connection for dermatitis or seborrheic capitis.  The reason 
for the denial was because those disorder are not on the 
presumptive list for exposure to herbicides, nor were they 
incurred or aggravated during service.  There was post-
service evidence of those disorders, but no etiological nexus 
made by competent evidence.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's April 2003 rating decision is final.  38 U.S.C.A. § 
7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record included 
statements from the veteran's friend, and the veteran's 
brother and sister which state that the veteran has had a 
skin disorder since service.  The veteran's friend indicated 
that the veteran told him that he had been sprayed with Agent 
Orange during service.  Also added to the record are current 
VA medical records documenting that he currently has 
seborrheic dermatitis/capitis.  In addition, in a February 
2006 note, it was reported that the veteran was being worked 
up through Dermatology for chronic dermatitis very likely 
related to Agent Orange herbicide exposure while serving in 
the Vietnam conflict.  In a subsequent March 2006 VA 
Dermatology note, it was reported that the veteran had a 
history of chloracne and currently had seborrheic dermatitis.  
Subsequently in March 2006, the veteran reported to a VA 
nurse that he had "problematic flares" of old chloracne 
since his service in Vietnam.  In June 2007, the veteran was 
afforded a VA examination in which the examiner concluded 
that the veteran had seborrheic dermatitis that was at least 
as likely as not service connected; however, the examiner 
noted that he did not have access to the veteran's claims 
folder.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The additional evidence is new and material.  The additional 
competent medical evidence shows that the veteran has either 
seborrheic dermatitis or a history of chloracne, a 
presumptive disorder for herbicides exposure.  In addition, 
the lay evidence otherwise tends to show that a skin disorder 
has been present since discharge.  The medical evidence 
likewise suggests an etiological connection between current 
skin diagnoses and service.  Thus, the new evidence includes 
competent evidence that cures the prior evidentiary defect.  

New and material evidence has been received since the RO's 
April 2003 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a skin disorder to include as due to herbicides exposure is 
granted.


REMAND

Service Connection for a Skin Disorder
To Include as Due to Herbicides Exposure

The claim of service connection has been reopened.  As noted, 
the additional evidence is presumed credible for the purpose 
of reopening the claim.  See Justus.  

However, the Board finds that the veteran should be afforded 
a VA examination which includes a comprehensive review of the 
claims file as well as VA medical opinion regard the current 
diagnosis and the etiology thereof.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as to the remaining issue of 
service connection for a skin disorder to 
include exposure to herbicides.  

2.  Schedule the veteran for a skin 
examination to determine the nature and 
etiology of any current skin disability.  
Any indicated tests, including should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that: (1) the veteran has chloracne or 
had chloracne or other acneform diseases 
consistent with chloracne since service; 
(2) the veteran has any other skin 
disorder which is etiologically related 
to service, to include herbicides 
exposure during service.  

The examiner should comment on the March 
2006 findings of a history of chloracne.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


